Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action 
Response to the Applicant’s AF amendment filed on 3/1/2021
Claims 1-30  have been submitted for examination
Claims 1-30 have been allowed
Response to Arguments
1.	Applicant’s AF arguments, filed on 3/1/2021 with respect to claims 1-30 have been fully considered and are persuasive.  The rejection of claims 1-30 has been withdrawn. 
Allowable Subject Matter
2.	Claims 1-30 are allowed.
3.	The following is a statement of reasons for the indication of allowable subject matter.  	
The present invention pertains to Wireless communication devices are adapted to employ Golay-based matrices for encoding a wireless transmissions. Wireless communication device can identify an information vector to be transmitted as a wireless communication. A Golay-based generator matrix may be selected based on a length of the information vector, where the selected Golay-based generator matrix is generated by shortening a Golay generator matrix by removing a plurality of columns of systematic bits and a plurality of rows to obtain the shortened generator matrix, and extending the shortened generator matrix to obtain an extended generator matrix by adding columns to at least the systematic bits and appending rows to obtain a desired matrix size. A respective bit value may be determined for bits in each added column and for at least some of the bits in each appended row.  


However, The prior art of record are not concerned with and do not teach, suggest or otherwise render obvious  the features cited in claim 1 (allowable features are emphasized) :  
“ wherein the selected Golay-based generator matrix is generated at least in part by shortening a Golay generator matrix by removing a plurality of columns of systematic bits and a plurality of rows to obtain a shortened generator matrix, and extending the shortened generator matrix to obtain an extended generator matrix by adding columns to at least the systematic bits and appending rows to obtain a desired matrix size, wherein a respective bit value is determined for bits in each added column and for at least some of the bits in each appended rows “.
	Claims 2-9 depend from claim 1, are also allowable.
	Claims 10 and 17 and 24 have allowable limitations similar to claim 1.
	Claims 11-16 depend from claim 10, are also allowable.
	Claims 18-23 depend from claim 17, are also allowable.
	Claims 25-30 depend from claim 24, are also allowable.
3.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMIR WADIE RIZK whose telephone number is (571)272-8191.  The examiner can normally be reached on M-F, 9-5.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Albert Decady can be reached on 571-272-3819.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SAMIR W RIZK/Primary Examiner, Art Unit 2112